Title: To John Adams from M. Addenet, 10 October 1782
From: Addenet, M.
To: Adams, John



Paris Ce 10 8bre 1782
Monsieur

Il y a quelques mois qu’un de nos Ambassadeurs me demande Si j’avois vu un ecrit dont il ne Connoissoit que Le titre et dont il desiroit faire lecture. C’étoit celui qui Contient Les Pensées sur la révolution de L’Amérique. Sans lui dire de qui je le tenois je le lui prêtai, et, en lui rendant Ce service, je Crus entrer dans vos vues. Il est parti sans m’avoir rendu cet ouvrage que je serois fort aise de Conserver et qui d’ailleurs me seroit utile en Ce moment. J’espere que vous voudrés bien m’en donner un exemplaire que je vous serai obligé de me faire parvenir Sous l’enveloppe de Monsieur genet Premier Commis des affaires Etrangeres.
Je saisis cette occasion de me rappeller à votre souvenir et de vous renouveller les assurances de mon dévouement. Je serois fort flatté que vous me Crussiés digne de votre Confiance et que vous Pussiés agréer l’offre que je vous fais de mes faibles services. Je puis vous certifier que mon zéle sera encor au dessus du peu de Connoissances que j’ai tant Sur la politique que Sur le Commerce et qui ont été l’objet Continuel de mes occupations depuis ma plus tendre jeunesse.
Permettés moi de vous remercier de l’accueil gracieur que vous avés fait à un ami que j’ai eû l’honneur de vous adresser l’année derniere. Il vient d’arriver et il se loue infiniment de la bonté avec la quelle vous l’avés reçu. Sa reconnoissance est égale à la mienne.

Je Suis avec un Profond respect, Monsieur Votre très humble et très obéissant serviteur
Addenet De Maison Rouge

